Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-8 are pending.
Action on merits of claims 1-8 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 01st, 2020, May 18th, 2021, December 29th, 2021, and February 23rd, 2022 have been considered by the examiner.

Drawings
The drawings filed on 02/04/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (WO 2016/153283, hereinafter as Kang ‘283).
Regarding Claim 1, Kang ‘283 teaches an organic electroluminescence device (hereinafter abbreviated as organic EL device) including at least an anode, a hole transport layer, a light-emitting layer, a hole blocking layer, an electron transport layer, and a cathode in this order (see Fig. 2, para. [66], [114], 115], [127]-[130], [233] and [579]), characterized in that the hole blocking layer includes a compound having a 
(Chem. 1) 

    PNG
    media_image1.png
    127
    169
    media_image1.png
    Greyscale

It has been held to be within the general skill of a worker in the art to select Ar1 and Ar2 may be the same or different from each other and each represent a hydrogen atom, a deuterium atom, a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted fused polycyclic aromatic group, or a substituted or unsubstituted aromatic heterocyclic group, Y represents a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted fused polycyclic aromatic group, a substituted or unsubstituted aromatic heterocyclic group, a straight-chained or branched alkyl group that has 1 to 6 carbon atoms and may have a substituent group, a cycloalkyl group that has 5 to 10 carbon atoms and may have a substituent group, or a straight-chained or branched alkenyl group that has 2 to 6 carbon atoms and may have a substituent group, X represents an oxygen atom or a sulfur atom, and Zi and Z2 may be the same or different from each other and each represent a carbon atom or a nitrogen atom on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


(Chem. 2) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 


    PNG
    media_image2.png
    99
    130
    media_image2.png
    Greyscale

(2) In the formula, Ar3 and Ar4 may be the same or different from each other and each represent a hydrogen atom, a deuterium atom, a substituted or unsubstituted aromatic hydrocarbon group, or a substituted or unsubstituted aromatic heterocyclic group. Y2 represents a substituted or unsubstituted aromatic hydro-carbon group, a substituted or unsubstituted aromatic heterocyclic group, a straight-chained or branched alkyl group that has 1 to 6 carbon atoms and may have a substituent group, a cycloalkyl group that has 5 to 10 carbon atoms and may have a substituent group, or a straight-chained or branched alkenyl group that has 2 to 6 carbon atoms and may have a substituent group, X represents an oxygen atom or a sulfur atom, and Z3 and Z4 may be the same or different from each other and each represent a carbon atom or a nitrogen atom; However, the aromatic heterocyclic group of each of Ar3, Ar4. and Y2 is other than an azine ring, and the substituent group of each of Ar, Ar, and Y2 is other than a fused polycyclic aromatic group and an azine ring. 
It has been held to be within the general skill of a worker in the art to select 
Ar3 and Ar4 may be the same or different from each other and each represent a hydrogen atom, a deuterium atom, a substituted or unsubstituted aromatic hydrocarbon group, or a substituted or 2 represents a substituted or unsubstituted aromatic hydro-carbon group, a substituted or unsubstituted aromatic heterocyclic group, a straight-chained or branched alkyl group that has 1 to 6 carbon atoms and may have a substituent group, a cycloalkyl group that has 5 to 10 carbon atoms and may have a substituent group, or a straight-chained or branched alkenyl group that has 2 to 6 carbon atoms and may have a substituent group, X represents an oxygen atom or a sulfur atom, and Z3 and Z4 may be the same or different from each other and each represent a carbon atom or a nitrogen atom; However, the aromatic heterocyclic group of each of Ar3, Ar4. and Y2 is other than an azine ring, and the substituent group of each of Ar, Ar, and Y2 is other than a fused polycyclic aromatic group and an azine ring
on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 3, Kang ‘283 teaches a compound having a benzoazole structure (see formula A-30; a compound having benzoazole ring structure) represented by the following general formula (3); 
(Chem. 3) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 

    PNG
    media_image3.png
    116
    203
    media_image3.png
    Greyscale

It has been held to be within the general skill of a worker in the art to select 
Ar5 and Ar6 may be the same or different from each other and each represent a hydrogen atom, a deuterium atom, a substituted or unsubstituted aromatic hydrocarbon group, or a substituted or unsubstituted aromatic heterocyclic group, Y3 represents a RTRCH' STEWART, KOLASCH & BIRCL. LLPJWR/.JWR/avdApplication No.: NEWDocket No.: 7087-0101PUSI Page 4 of 12 substituted or unsubstituted 5, Ar6, and Y3 is other than an azine ring, and the substituent group of Ar5, Ar6, and Y3 is other than a fused polycyclic aromatic group and an azine ring on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 4, Kang ‘283 teaches a compound having a benzoazole structure (see formula A-30; a compound having benzoazole ring structure) represented by the following general formula (4); 
(Chem. 4) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 

    PNG
    media_image4.png
    103
    188
    media_image4.png
    Greyscale

It has been held to be within the general skill of a worker in the art to select 
Ar7 to Ar9 may be the same or different from each other and each represent a hydrogen atom, a deuterium atom, a substituted or unsubstituted aromatic hydrocarbon group, or a substituted or unsubstituted aromatic heterocyclic group. and X represents an oxygen atom or a sulfur atom: However, the aromatic heterocyclic group of each of Ar7 to Ar9 is other than an azine ring, and the substituent group of each of Ar7 to Ar9 is other than a fused polycyclic aromatic group and an In re Leshin, 125 USPQ 416.

Regarding Claim 5, Kang ‘283 teaches a compound having a benzoazole structure (see formula A-30; a compound having benzoazole ring structure) represented by the following general formula (5); 
(Chem. 5) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 

    PNG
    media_image5.png
    105
    198
    media_image5.png
    Greyscale

It has been held to be within the general skill of a worker in the art to have Ar10 to Ar12 may be the same or different from each other and each represent a hydrogen atom, a deuterium atom, a substituted or unsubstituted aromatic hydrocarbon group, or a substituted or unsubstituted aromatic heterocyclic group; However, the aromatic heterocyclic group of each of Ar10 to Arl2 is other than an azine ring, and the substituent group of Ar10 to Ar12 is other than a fused polycyclic aromatic group and an azine ring on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 6, Kang ‘283 teaches a compound having a benzoazole structure see formula A-30; a compound having benzoazole ring structure) represented by the following general formula (6); 
(Chem. 6) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 

    PNG
    media_image6.png
    104
    198
    media_image6.png
    Greyscale

(Chem. 7) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 

    PNG
    media_image7.png
    118
    261
    media_image7.png
    Greyscale

(Chem. 8) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 

    PNG
    media_image8.png
    175
    252
    media_image8.png
    Greyscale


It has been held to be within the general skill of a worker in the art to have Ar13 to Ar15
may be the same or different from each other and each represent a hydrogen atom, a deuterium atom, a substituted or unsubstituted aromatic hydrocarbon group, or a substituted or unsubstituted aromatic heterocyclic group; However, the aromatic heterocyclic group of each of Ar13 to Ar'5 is other than an azine ring, the substituent group of each of each of Ar13 to Ar15 is other than a fused polycyclic aromatic group and an azine ring, and at least one monovalent group represented by the following structural formula (A-l) or (A-2) is included as the aromatic heterocyclic group of each of Ar13 to Ar15 or the substituent group of each of Ar13 to A15 on the In re Leshin, 125 USPQ 416.

8.	Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kang ‘283 as applied to claim 1 above, and further in view of Eum (WO 2010/126270, hereinafter as Eum ‘270) as an evidence.
Regarding Claim 7, Kang ‘283 teaches the electron transport layer (see Fig. 2) includes a compound having a benzoazole structure (see formula A-30; a compound having benzoazole ring structure) by the following general formula (ETM-1).
 (Chem. 9) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 

    PNG
    media_image9.png
    128
    169
    media_image9.png
    Greyscale

(ETM-1) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 
Furthermore, it has been held to be within the general skill of a worker in the art to have
a compound having a pyrimidine ring structure represented by the following general formula (ETM-2) (see para. [13]-[57] and [133] of Eum ‘270) Arl8 represents a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group. or a substituted or unsubstituted fused polycyclic aromatic group, Ar19 and Ar20 each represent a hydrogen atom, a deuterium atom, a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group. or a substituted or unsubstituted fused polycyclic aromatic group. both Art and Ar'0 do not represent any of a hydrogen atom and a deuterium atom. and A represents a monovalent group represented by the In re Leshin, 125 USPQ 416.
(Chem. 10) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 

    PNG
    media_image10.png
    162
    212
    media_image10.png
    Greyscale

(ETM-2) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 

(Chem. 11) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 

    PNG
    media_image11.png
    112
    206
    media_image11.png
    Greyscale

(ETM-A) BIRCH, STEWART. KOLASCH & BIRCH, LLPJWB/JWB/avdApplication No.: NEWDocket No.: 7087-0101PUSI 

9.	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kang ‘283 as applied to claim 1 above, and further in view of Hayashi (2017/0358754, hereinafter as Haya ‘754).
Regarding Claim 8, Kang ‘283 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the hole transport layer has a two-layer structure of a first hole transport layer and a second hole transport layer, and the first hole transport layer is a triphenylamine derivative represented by the following general formula (H'TM-1) or (HTM-2)”.

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kang ‘283 by having the hole transport layer has a two-layer structure of a first hole transport layer and a second hole transport layer, and the first hole transport layer is a triphenylamine derivative represented by the following general formula (H'TM-1) or (HTM-2) in order to improve the high hole injection property, high hole mobility, high electron blocking property, and high durability to electrons (see para. [0008] as suggested by Haya ‘754.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Hwang et al. (US 2017/0005273 A1)			
Yokoyama et al. (US 2016/0126464 A1)
Yokoyama et al. (US 2016/0118591 A1)
Yokoyama et al. (US 2015/0380657 A1)
Kim et al. (US 2015/0236264 A1)		

11.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829